                                                                                 9    W       W   <ww »

                        Case 1:19-cv-07966-NRB Document 2 Filed 08/26/19 Page 1 of 2
JS 44C/SDNY
REV. 06/01/17
                    JUDGE BUCHWHLD                                           CIVIL COVER SHEET                     19CV7966
                        The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                        United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                   DEFENDANTS

TATIANA AKHMEDOVA                                                                            FARKHAD AKHMEDOV, and STRAIGHT ESTABLISHMENT


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                          ATTORNEYS (IF KNOWN)

Holland & Knight LLP, 31 West 52nd Street, New York, NY 10019
(212)513-3200

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS§
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28U.S.C. 1333-Maritime tort

                                                                                                                                                       Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No 0Yes □


If yes, was this case Vol.Q Invol. □ Dismissed. No [x] Yes □                         If yes, give date                                      & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE?             No Q              Yes □

(PLACE AN [X] IN ONE BOX ONLY)                                         NATURE OF SUIT
                                TORTS                                                                                       ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY                 PERSONAL INJURY               FORFEITURE/PENALTY            BANKRUPTCY                         OTHER STATUTES
                                                                [ ] 367 HEALTHCARE/
                                                                                                                                                               [ ] 375 FALSE CLAIMS
I 1110       INSURANCE          [ ] 310 AIRPLANE                PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED           [ ]422 APPEAL
[]120        MARINE             [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                            28 USC 158                 [ ] 376 QUI TAM
                                                                                              SEIZURE OF PROPERTY
[ ]130        MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881              l ] 423 WITHDRAWAL                 [ ] 400 STATE
[ J140       NEGOTIABLE         ( ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                          28 USC 157                          REAPPORTIONMENT
                                                                                             [ ] 690 OTHER
             INSTRUMENT                  SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                      [ 3 410 ANTITRUST
[ )150       RECOVERY OF        [ ]330 FEDERAL                           INJURY PRODUCT                                                                        [ 3 430 BANKS & BANKING
             OVERPAYMENT &               EMPLOYERS'                      LIABILITY            PROPERTY RIGHTS                                                  [ ] 450 COMMERCE
              ENFORCEMENT                LIABILITY                                                                                                             [ 3 460 DEPORTATION
             OF JUDGMENT        [ 1 340 MARINE                  PERSONAL PROPERTY             [ ] 820 COPYRIGHTS                                               [ ] 470 RACKETEER INFLU­
U151         MEDICARE ACT       [ ] 345 MARINE PRODUCT                                        [ )830 PATENT                                                             ENCED & CORRUPT
[ 1152       RECOVERY OF                 LIABILITY              [ ] 370 OTHER FRAUD           [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                           ORGANIZATION ACT
              DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                                (RICO)
             STUDENT LOANS      [ ] 355 MOTOR VEHICLE                                         [ ] 840 TRADEMARK                                                [ J 480 CONSUMER CREDIT
              (EXCL VETERANS)            PRODUCT LIABILITY                                                                  SOCIAL SECURITY                    [ ] 490 CABLE/SATELLITE TV
[ 1153        RECOVERY OF       [ ] 360 OTHER PERSONAL
              OVERPAYMENT                INJURY                 [>t380 OTHER PERSONAL         LABOR                         [   ] 861 HIA (1395ff)             [ 3 850 SECURITIES/
             OF VETERAN'S        [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                    [   ] 862 BLACK LUNG (923)                  COMMODITIES/
              BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE       ( ] 710 FAIR LABOR            [   ] 863 DIWC/DIWW (405(g))                EXCHANGE
I 1160        STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT        [   ] 864 SSID TITLE XVI
              SUITS                                                                           [ ] 720 LABOR/MGMT            [   ] 865 RSI (405(g))
[1190         OTHER                                             PRISONER PETITIONS                      RELATIONS                                              E ] 890 OTHER STATUTORY
              CONTRACT                                           [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                 ACTIONS
| ] 195      CONTRACT                                           [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL         FEDERAL TAX SUITS                  [ 1 891 AGRICULTURAL ACTS
              PRODUCT           ACTIONS UNDER STATUTES                    VACATE SENTENCE    LEAVE ACT (FMLA)
              LIABILITY                                                   28 USC 2255                                       [ ] 870 TAXES (U.S. Plaintiff or
[ 3196    FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS         [ ] 790 OTHER LABOR                    Defendant)                [ 3 893 ENVIRONMENTAL
                                                                t 1 535 DEATH PENALTY                  LITIGATION           [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                [ ] 540 MANDAMUS & OTHER      [ ] 791 EMPL RET INC                   26 USC 7609               [ ] 895 FREEDOM OF
                                [ ] 440 OTHER CIVIL RIGHTS                                                                                                              INFORMATION ACT
                                                                                                       SECURITY ACT (ERI:
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ 3 896 ARBITRATION
                                [ ] 441 VOTING                                                IMMIGRATION                                                      [ ] 899 ADMINISTRATIVE
t ]210       LAND               [ 3 442 EMPLOYMENT              PRISONER CIVIL RIGHTS                                                                             PROCEDURE ACT/REVIEW OR
             CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION
                                          ACCOMMODATIONS                                                                                                          APPEAL OF AGENCY DECISION
[ ) 220      FORECLOSURE                                        l 3 550 CIVIL RIGHTS               APPLICATION
[ ] 230      RENT LEASE &       [ J 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                                [ ] 950 CONSTITUTIONALITY OF
             EJECTMENT                    DISABILITIES-         t 3 560 CIVIL DETAINEE             ACTIONS                                                         STATE STATUTES
[ ] 240      TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT
[ ] 245      TORT PRODUCT        [ J 446 AMERICANS WITH
             LIABILITY                    DISABILITIES -OTHER
[ ] 290      ALL OTHER            [ ] 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                         DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
          CHECK IF THIS IS ACLASS ACTION                                 AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?



□         UNDER F.R.C.P. 23                                               IF SO, STATE:

DEMAND $487,278,000                     OTHER_____________ JUDGE                                                                       DOCKET NUMBER

Check YES only if demanded in complaint
JURY DEMAND: DYES EKlO                                                    NOTE: You must also submit at the time of filing the Statement of Related ness form (Form IH-32).
                           Case 1:19-cv-07966-NRB Document 2 Filed 08/26/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY)                                                         ORIGIN
IE] 1   Original       I    12 Removed from               Q 3 Remanded       I I4   Reinstated or      [ | 5 Transferred from 1—1 g              Multidistrict
                                                                                                                                                                      □7
                                                                                                                                                                              Appeal to District
                                                                                                               (Specify District)   '—           Litigation                   Judge from
        Proceeding             State Court                    from                  Reopened
                                                                                                                                                 (Transferred)                Magistrate Judge
                                                              Appellate
                       I    I   a.   all parties represented  Court
                                                                                                                                    I    |   8   Multidistrict Litigation (Direct File)
                       | | b.        At least one party
                                     is pro se.

(PLACE AN x IN ONE BOX ONLY)                                             BASIS OF JURISDICTION                                                         IF DIVERSITY, INDICATE
□1      U.S. PLAINTIFF          □    2   U.S. DEFENDANT        @   3   FEDERAL QUESTION  □ 4 DIVERSITY                                                 CITIZENSHIP BELOW.
                                                                       (U.S. NOT A PARTY)

                                         CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                     PTF      DEF                                                   PTF DEF                                                                     PTF       DEF
CITIZEN OF THIS STATE                [ ]1     [ H         CITIZEN OR SUBJECT OF A                   [ ]3[ ]3         INCORPORATED and PRINCIPAL PLACE                           [ 15      [ 15
                                                           FOREIGN COUNTRY                                           OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE             [   ]2   [   ]2      INCORPORATED or PRINCIPAL PLACE           [ ]4[ ]4         FOREIGN NATION                                             [ 16      [ 16
                                                           OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)


Tatiana Akhmedova,




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)


Farkhad Ahmedov, 17 Mirza Shafi Street, Old City, Baku, Azerbaijan, AZ1 095

Straight Establishment, 2 Zollstrasse, 9490 Vaduz, Liechtenstein

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                         COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:       THIS ACTION SHOULD BE ASSIGNED TO:                                    □    WHITE PLAINS                            [x) MANHATTAN

                                                                                                           ADMITTED TO PRACTICE IN THIS DISTRICT
DATE    08/26/2019          SIGNATURE OF ATTORNEY OF RECORD^
                                                                                                           [ 1 NO

RECEIPT#
                                                                        M Xy-LvJE—y                        [X YES (DATE ADMITTED Mo.OJ______ _ Yr. 1999
                                                                                                           Attorney Bar Code #2955961
                                                                                                                                                                                           )



Magistrate Judge is to be designated by the Clerk of th
                                                       thifi       JO
Magistrate Judge________________________                                                                                            is so Designated.

Ruby J. Krajick, Clerk of Court by.                                      . Deputy Clerk, DATED.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
